Citation Nr: 0103250	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  97-23 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to a higher initial rating for psoriatic 
arthritis, right foot, currently rated as 10 percent 
disabling. 

2.  Entitlement to a higher initial rating for psoriatic 
arthritis, left foot, currently rated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active service from May 1954 to November 1957 
and from January 1962 to August 1967.

This appeal arises from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that established service 
connection for psoriatic arthritis of the feet and assigned a 
noncompensable evaluation.  The veteran has appealed to the 
Board of Veterans' Appeals (Board) for favorable resolution.

In a June 1997 rating decision, separate 10 percent ratings 
were assigned for psoriatic arthritis, right foot and for 
psoriatic arthritis, left foot, effective from the date of 
the original service connection claim, which was March 1990.  
Inasmuch as a higher evaluation is potentially available, and 
as the issue of an increased rating was already in appellate 
status at the time of the June 1997 rating action, the Board 
will consider entitlement to increased ratings for the entire 
appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Moreover, where the veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).  The Board has thus recharacterized the issues shown 
on page 1 to reflect the veteran's dissatisfaction with the 
initial ratings assigned by the RO.



FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
claim has been obtained.

2.  Psoriatic arthritis of the right foot and the left foot 
is manifested by limitation of motion about the ankles and 
occasional swelling of the toes and feet.

3.  There is additional functional impairment due to painful 
motion and painful weight bearing of each foot.

4.  The present level of disability has been shown to exist 
throughout the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent schedular rating for 
psoriatic arthritis, right foot, are met during the entire 
appeal period.  38 U.S.C.A. § 1155, 5107 (West 1991); § 5107 
(Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3(a), 4, 114 Stat. 2096, 2097-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic Codes 
5002, 5009, 5284 (2000).

2.  The criteria for a 20 percent schedular rating for 
psoriatic arthritis, left foot, are met during the entire 
appeal period.  38 U.S.C.A. § 1155, 5107 (West 1991); § 5107 
(Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3(a), 4, 114 Stat. 2096, 2097-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic Codes 
5002, 5009, 5284 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The record reflects in December 1980, on VA examination, the 
veteran reported a 15-year history of skin troubles and a 
history of right heel pain and right plantar fasciitis since 
1978.  The report noted that the veteran was a nurse 
anesthetist.  In April 1981, service connection was 
established for seborrheic dermatitis.  

In March 1990, the veteran requested service connection for 
psoriatic complaints secondary to the service-connected 
dermatitis.  He submitted a February 1990 letter from a 
private doctor who suggested a link between the veteran's 
bilateral plantar fasciitis and his psoriasis.  Another 
doctor had annotated the letter with a hand written note of 
agreement.  

The RO subsequently obtained private clinical records from 
Kaiser Permanente that note complaints of foot pain in 1989.  
A November 1989 report notes a long history of psoriasis, on 
steroid creams, tenderness between 2nd and 3rd toes, slight 
swelling dorsally.  X-rays showed Achilles heel spurring.  
The impression was probable form of psoriatic arthropathy.  

In September 1991, the veteran reported chronic bilateral 
plantar fasciitis. 

In October 1991, a VA fee basis examiner noted that there was 
no current psoriatic rash on the soles of the feet nor was 
there any tenderness of the feet. 

In a January 1992 rating decision, the RO added psoriasis to 
the service-connected skin condition and assigned a 10 
percent rating effective from March 1990.  The rating did not 
include any foot symptoms as the skin condition was shown 
only on the scalp, face, elbows and knees.  

In March 1992, the RO received VA outpatient treatment 
reports reflecting arthritis of the feet and neck in March 
1991.  

In April 1994, a private doctor noted two swollen toes on the 
right and X-ray evidence of superior calcaneal spur formation 
and inferior calcaneal spur formation at the calcaneus tendon 
insertion and linked them with psoriatic arthritis.  

A May 1994 VA orthopedic examiner reported an 8-year history 
of bilateral foot pain and use of non-steroidal anti-
inflammatory agents (NSAIDS).  The veteran reported bilateral 
calcaneus pain and periodic acute bilateral dorsal foot pain, 
which he felt was partly resistant to NSAIDS.  The examiner 
noted full range of motion in the subtalar and midtarsal 
regions, the absence of hammertoes or X-ray evidence of 
osteoarthritis of the feet, and the presence of bilateral 
partial congenital syndactylism (webbing) between the second 
and third toes.  The final impression, however, was psoriatic 
arthritis by history with osteoarthritis of the spine and 
both feet.  

In April 1996, the Board granted service connection for 
psoriatic arthritis.  In a June 1996 rating decision, the RO 
established service connection for psoriatic arthritis of 
both feet and assigned a noncompensable rating under 
Diagnostic Code 5002-5009 effective from March 1990.  The RO 
noted medical evidence of full range of motion of both feet.  

Subsequent to the June 1996 rating decision, the veteran 
reported that he had "recently developed an increase in 
severity with both feet" and gave notice of disagreement 
with the assigned noncompensable rating.  

A July 1996 VA outpatient treatment report notes that the 
veteran had a flare-up of heel pain after walking.  The pain 
was reportedly worse after sitting awhile and in the morning.  
The examiner noted that the right foot was better than the 
left and further reported tender plantar fascia at the 
calcaneal insertion with normal range of motion at the ankle 
and metacarpals.  The assessment was left plantar fasciitis, 
possibly related to his psoriatic arthropathy

In September 1996, the veteran reported that for the past 
three to four months his condition had become more 
persistent, intractable, and debilitating and had made 
walking more difficult.  He reported that 7 or 8 years 
earlier, a flare-up had left him walking on crutches for 
several weeks and he thought that Kaiser Permanente Health 
records would verify this.  He further reported that the 
condition had a history of periodic flare-ups of mild to 
moderate degree, which had been painful and debilitating at 
times.  He feared that he might need crutches or become wheel 
chair bound if current treatment was unsuccessful.  He 
submitted several years of clinical records from Kaiser 
Permanente that note treatment at various times.  According 
to a report dated in 1996, he had obtained different shoes as 
directed and the pain was better but still present. 

In his August 1997 substantive appeal, the veteran reported 
one or two exacerbations per year and said that the condition 
was worsening.  He reported that he had purchased multiple 
pairs of shoes, orthotics, and heel pads in an attempt to 
make walking more comfortable.  

The veteran submitted VA podiatry clinic reports noting 
chronic heel pain.  In September 1996, an examiner noted that 
orthotic heel pads and arch supports were of little help.  
The examiner felt that the symptoms were secondary to an 
arthritic condition.  Other reports reflect that the veteran 
underwent ultrasound therapy that gave only temporary relief.  
Night splints were also tried.  A February 1997 podiatry 
report notes a 30 percent improvement in symptoms and that 
different shoes had helped.  It was indicated that therapy 
and NSAIDS were to continue.  A February 1998 report notes 
that heel pain had improved about 50 percent.

A June 1997 Kaiser Permanente evaluation report notes that 
the veteran's job required standing and walking, which 
prolonged the veteran's symptoms.  His pain was, at worst, 6 
or 7 on a 10 point Visual Analog Pain Scale.  Examination 
revealed no deformities.  There was mild pes cavus of the 
right forefoot.  Right foot active range of motion was from 5 
degrees of dorsiflexion to 35 degrees of plantar flexion.  
Left foot active range of motion was from 2 degrees of 
dorsiflexion to 30 degrees of plantar flexion.  The plantar 
fascias were tender.  Stretching provoked symptoms, greater 
on the left.  The examiner also noted mild pes planus.  

A July 1997 report from Kaiser Permanente notes left foot 
dorsiflexion was to -10 degrees and right foot dorsiflexion 
was to zero degrees.   There was continued point tenderness 
at the plantar fascia.  The examiner noted that iontophoresis 
and ultrasound had not helped and that nocturnal splints were 
tried in an effort to stretch the plantar fascia.  The second 
left toe was swollen.  Because the veteran had gastritis, 
steroidal injection was not further considered.  An October 
1997 report noted a flare-up of right toe pain and left 
dorsal foot pain.  The examiner noted normal range of motion 
but pain in flexion.  Medication was continued.  According to 
a note dated in June 1998, the veteran had also experienced a 
flare-up in September 1997.  

The veteran underwent VA examination of the feet in July 
1999.  The examiner noted a review of the claims file and 
noted that the RO had requested a finding concerning the 
frequency and duration of acute exacerbations of inflammatory 
disease and other symptoms associated with psoriatic 
arthritis.  The examiner noted that the veteran had 
longstanding psoriasis and arthritis and his complaints were 
similar for both feet.  There was pain on weight bearing that 
the veteran described as feeling like a nail was driven into 
the left heel when he stood up upon rising in the morning.  
Burning at the top of the foot, the fascia, and instep was 
reported.  There was occasional swelling of toes and dorsum 
area and some flaring of the toes.  The examiner noted that 
the veteran did not have random flare-ups, but he did have at 
least 4 severe episodes during the recent year of which more 
than one required missing some work.  The veteran also 
reported that he changed positions at his job to reduce time 
spent on his feet. 

The July 1999 VA examination report further notes that the 
right and left foot symptoms were remarkably similar.  The 
left had hallux valgus drift, slight hammertoe deformity, 
tenderness on deep palpation of the sole of the left heel, 
but no tenderness or thickening over the Achilles.  There was 
increased heat on the dorsum of the foot.  Range of motion 
was reduced to 10 degrees of dorsiflexion, 10 degrees of 
plantar flexion, and some limitation of motion in eversion 
and inversion.  Range of motion of the toes was full and 
painless.  The right foot displayed 15 degrees of 
dorsiflexion, 15 degrees of plantar flexion, and some 
limitation of motion in eversion and inversion.  There was no 
increased heat at the dorsum.  The veteran could stand on 
tiptoes with good strength and no pain.  The diagnoses were 
bilateral psoriatic arthritis of the feet; bilateral heel 
spurs; and, bilateral plantar fasciitis.  The examiner noted 
that psoriatic arthritis of the feet resulted in increased 
symptoms of plantar fasciitis and heel spurs.  X-rays showed 
calcaneal spurs on both feet.  The ankle joints were normal.  

A July 1999 note in the veteran's VA podiatry records 
reflects that he had been treated for acute episodes of 
plantar fasciitis with left foot callus in February and May 
1999.  

In an October 1999 follow-up statement, the July 1999 VA 
examiner reported, 'It is my opinion that the heel spurs and 
fasciitis should be considered as another manifestation of 
this veteran's psoriatic arthritis."  The examiner further 
reported, "This is also the opinion of the rheumatologist 
who has more lately studied and followed and treated in this 
case."  The examiner concluded with, "I do not believe 
further laboratory studies and the like would be useful at 
this juncture in order to answer the questions you pose."  

II.  Legal Analysis

The Board finds that all relevant evidence has been obtained.  
38 U.S.C.A. § 5107 (as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2097-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology which produces 
disability warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71, Plate II (2000).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

Arthritis (non-degenerative) which is not otherwise specified 
in Diagnostic Codes 5004 through 5008 is rated as rheumatoid 
arthritis and is coded under Diagnostic Code 5009.  Psoriatic 
arthritis must therefore be coded under Diagnostic Code 5009 
and rated as rheumatoid arthritis.  Disability ratings for 
rheumatoid arthritis are predicated on symptoms of active 
process or, if not shown to be active, on symptoms of chronic 
residuals with an additional caveat that "The ratings for 
the active process will not be combined with the residual 
ratings for limitation of motion or ankylosis.  Assign the 
higher evaluation."  

For active process, a 20 percent evaluation is warranted for 
psoriatic arthritis when the diagnosis is well established 
and there are one or two exacerbations per year.  A 40 
percent evaluation requires the presence of symptoms 
productive of definite impairment of health, objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times per year.  A 60 
percent rating requires such symptoms as weight loss and 
anemia productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times per 
year or a lesser number over a prolonged period.  A 100 
percent rating requires constitutional manifestations 
associated with active joint involvement, totally 
incapacitating.  

Chronic residuals of rheumatoid arthritis, such as limitation 
of motion or ankylosis, favorable or unfavorable, are rated 
under the appropriate diagnostic codes for the specific joint 
involved.  Where, however, the limitation of motion of the 
specific joint or joints is noncompensable under the codes a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5002.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5002, 5009 (2000).


Moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent evaluation requires moderately 
severe residuals.  A 30 percent rating requires severe 
residuals.  Actual loss of use of the foot warrants a 40 
percent rating.  38 C.F.R. § 4.71a, Code 5284 (2000).

The Board finds that psoriatic arthritis of each foot is 
manifested by limitation of motion about the ankles and 
occasional swelling of the toes and feet that approximates 
the degree of disability represented by moderate foot injury.  
Although there is evidence of an active process, in this case 
the symptoms warrant a higher evaluation when rated as 
chronic residuals.

Applying the tenets of 38 C.F.R. § 4.40, 4.45, and 4.59 as 
well as the Court's holding in DeLuca, supra, the Board 
further finds that there is additional functional impairment 
due chiefly to painful motion and painful weight bearing that 
approximates the criteria for a moderately severe injury to 
each foot.  This includes the painful symptoms of bilateral 
plantar fasciitis and other symptoms that the medical 
evidence has associated with psoriatic arthritis.  Pes planus 
symptoms have not been included, as they have not been 
associated with the service-connected disability.  The Board 
therefore grants a 20 percent disability rating under 
Diagnostic Codes 5284 for the right foot and a separate 20 
percent disability rating under Diagnostic Code 5284 for the 
left foot.  However, even considering any additional 
functional impairment, the criteria for a rating higher than 
20 percent are not approximated for either foot. 

The Board must also look closely to determine whether a 
staged rating is for application.  This is especially 
important in this case because the appeal period spans more 
than a decade.  Although in 1996, the veteran reported that 
his symptoms had increased in severity, the Board does not 
find any evidence that specifically points to significantly 
less functional impairment at any time during the appeal 
period.  Private medical evidence reflects foot symptoms in 
1989 and in 1994 a VA examiner noted an 8-year history of 
bilateral foot pain.  Thus, resolving any remaining doubt in 
favor of the veteran, the Board finds that while the symptoms 
have increased since 1996, the criteria for a 20 percent 
rating for each foot have been approximated throughout the 
appeal period.  

38 C.F.R. § 3.321(b) (2000) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the disability has not been shown to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96. 








	(CONTINUED ON NEXT PAGE)





ORDER

A 20 percent evaluation for psoriatic arthritis, right foot, 
is granted, subject to the laws and regulations concerning 
the payment of monetary benefits.

A 20 percent evaluation for psoriatic arthritis, left foot, 
is granted, subject to the laws and regulations concerning 
the payment of monetary benefits.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

 

